59 N.Y.2d 950 (1983)
In the Matter of Joseph P. Geary, Appellant,
v.
Commissioner of Motor Vehicles of the State of New York, Respondent.
Court of Appeals of the State of New York.
Decided June 30, 1983.
Robert J. Lane for appellant.
Robert Abrams, Attorney-General (Patrick O. McCormack of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER and SIMONS.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), *952 order affirmed, with costs, for reasons stated in the opinion by Justice JOHN J. CALLAHAN at the Appellate Division (92 AD2d 38). We note, however, that no inference should be drawn that, had substantial prejudice resulted to petitioner from respondent's delay in scheduling the hearing, respondent would have been ousted of jurisdiction to revoke. In such circumstance, there would have been "at most an `erroneous exercise of authority' since such delay would not divest the [commissioner] of jurisdiction." (Matter of Sarkisian Bros. v State Div. of Human Rights, 48 N.Y.2d 816, 818.)